Citation Nr: 1442745	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2003 to June 2003 and from June 13, 2004 to June 27, 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction is currently retained by the RO in Cheyenne, Wyoming.  

The Veteran testified before the undersigned Veteran's Law Judge during a May 2013 Travel Board hearing.  A transcript of that hearing is associated with the claims file. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic disorder was not shown in service or post-service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in January 2009 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  No outstanding evidence has been identified that has not otherwise been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  No examination was conducted in connection with the claim for service connection for a left ankle condition.  However, as explained herein, the evidence does not demonstrate complaints, treatment, or diagnosis of a left ankle disability.  There is also no competent evidence showing a current left ankle disorder.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)

The Veteran was provided an opportunity to set forth her contentions during a Travel Board hearing in May 2013.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge elicited testimony regarding the nature and duration of the Veteran's claimed disability.

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has either identified any prejudice in the conduct of the hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the Board can adjudicate the claim based on the current record.


Service Connection

The Veteran claims that she has a left ankle condition that is due to service.   She alleges that she injured her left ankle at the same time she injured her right shoulder, which is service connected.  She maintains that she has had pain, limitation of motion, and instability in her left ankle since service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  The Veteran has not been diagnosed with one of the enumerated diseases.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

The evidence of record does not support a finding of a diagnosis of a left ankle condition at any time since the Veteran filed her claim.  First, there is no evidence establishing the presence of a current left ankle disability.  The Board acknowledges the Veteran's competence to report left ankle symptoms, such as pain, instability, and limited motion, but the record does not document a diagnosis of any disability that has been attributed to those complaints.  Moreover, while she may be competent to report these symptoms, she lacks the competence to diagnose a disability of the ankle.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board also notes that, pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As such, the Board finds that the Veteran has no current diagnosis of a left ankle condition at any time during the pendency of the appeal.  Shedden element (1) has not been met.  Indeed, without there being a present disability of the left ankle or one that has resolved during the appeal, the claim for service connection for a left ankle disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Notwithstanding the absence of a current disability, the Board also finds that the totality of the evidence does not support the finding that the Veteran suffered a left ankle injury in service, which is Shedden element (2).  Consideration has been given the Veteran's testimony that she injured her left ankle contemporaneous to her now service connected right shoulder disability.  The Veteran's statements are not found to be credible, however.  Specifically, the Veteran's Medical Evaluation Board Narrative Summary dated in October 2005 indicates that the Veteran stated she injured her right ankle during a confidence course exercise in April 2003 when she "landed on her right ankle in some wood chips near the log, sustaining an inversion injury to her right ankle."  It was during this incident that the Veteran also injured her right shoulder.  The Veteran further noted that x-rays taken at the time of the incident were negative for fracture but she "was treated with an ACE wrap to the right ankle, Naprosyn 500 mg PO BID for one week, ice, crutches/non-weight bearing, and was placed on a profile for one week."  During the Medical Board hearing, the Veteran stated that "her right ankle symptoms completely resolved without sequelae."  

Post service treatment records from September 2006 indicate that the Veteran complained of pain under the second and third toes of the left foot with "some tingling sensation."  She was diagnosed with Morton's neuroma in the left foot but there was no mention of ankle involvement.  

After thorough review of the record, the Board finds that the contemporaneous treatment reports as well as the in-service Medical Board Narrative Report which do not include treatment for or a diagnosis of a left ankle condition are far more probative than the more recent assertions from the Veteran that her current left ankle pain has persisted since service.

In giving more weight to the Veteran's service treatment records, the Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms she experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of incurring a left ankle injury during military service and having pain and instability symptoms since discharge from service is outweighed by the lack of any in-service or post service treatment or complaints of a left ankle condition.

Accordingly, the Board finds as a matter of fact that the Veteran's recent unsupported statements concerning an in-service left ankle condition are at odds with the remainder of the record, which is devoid any indication that any left ankle injury or disease occurred during service and has persisted since.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In short, there is no objective indication of an in-service left ankle condition or injury.  Shedden element (2) is therefore not met, and the Veteran's claim also fails on this basis.  

For the sake of completeness, the Board will discuss Shedden element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).  The Board notes that the Veteran, while entirely competent to report her symptoms both current and past, has presented no competent evidence of a nexus between her alleged left ankle condition and her military service.  As noted previously, the Board has found her statements regarding a history of an in-service left ankle injury are outweighed by her service treatment records.  Likewise, the Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms to an in-service injury.

That is, the Veteran is not competent to opine on matters such as the etiology of her current left ankle condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that any contention with regard to a medical nexus between her left ankle condition and her military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a medical nexus.

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle condition.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a left ankle condition is denied. 


REMAND

A rating decision dated in March 2013 denied the Veteran's claim for entitlement to service connection for tinnitus.  During the May 2013 hearing, the Veteran stated on the record that she disagreed with the rating decision regarding her tinnitus claim.  The Veteran clearly expressed her disagreement and sought appellate review.  The Board accepts this statement as an adequate Notice of Disagreement.  38 C.F.R. § 20.201.  Because the notice of disagreement placed that issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for tinnitus.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


